IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


REGINALD GREGG,                       : No. 64 EM 2014
                                      :
                 Petitioner           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
COMMON PLEAS COURT OF                 :
PHILADELPHIA COUNTY, PA.,             :
                                      :
                 Respondent           :


                                   ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2014, the Petition for Writ of Mandamus is

DENIED.